Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered June 13, 2008, convicting bim of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not err in determining, after a hearing, that the defendant was competent to stand trial (see CPL 730.10). The burden of proof is on the prosecution to establish a defendant’s competence, and the burden requires that fitness to stand trial be established by a preponderance of the evidence (see People v Mendez, 1 NY3d 15, 19 [2003]; People v Supino, 202 AD2d 454 [1994]). We are satisfied that the prosecution met its burden and perceive no basis upon which to disturb the Supreme Court’s determination. Dillon, J.P., Miller, Chambers and Lott, JJ., concur.